LeBLANC, J.
In this case, the same issue is presented as in the case of American Snuff Co. vs. the same defendants, in which an opinion was this day rendered by the Court. 127 So. 633.
For the same reasons assigned in that case, it is ordered that the judgment appealed from rejecting plaintiff’s demand and dismissing its suit be, and it is hereby, reversed, and set aside; and,
It is now ordered that the defendants herein, W. L. Stanton and R. A. Dailey, be condemned in solido to pay to the plaintiff herein, Cupples Company, the sum of $149.-95 with legal interest from March 1, 1927, until paid, and the further sum of $19.75 as costs in a former suit of Cupples Company vs. Vernon Grocery Company, Inc., et al., and all costs of this proceeding.